
	
		IV
		111th CONGRESS
		2d Session
		H. RES. 1197
		IN THE HOUSE OF REPRESENTATIVES
		
			March 18, 2010
			Mr. Rohrabacher (for
			 himself, Mr. Mack,
			 Mr. Burton of Indiana, and
			 Ms. Ros-Lehtinen) submitted the
			 following resolution; which was referred to the
			 Committee on Foreign
			 Affairs, and in addition to the Committee on the
			 Judiciary, for a period
			 to be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		RESOLUTION
		Expressing support for democracy in
		  Honduras and restoring normal relations between Honduras and the United
		  States.
	
	
		Whereas in January 2010, Porfirio “Pepe” Lobo Sosa was
			 inaugurated as President of Honduras;
		Whereas President Lobo was brought to power by a free,
			 fair, and democratic election;
		Whereas this election demonstrated the durability of and
			 commitment to democracy in Honduras;
		Whereas the election of President Lobo has been accepted
			 as legitimate by numerous countries, including the United States; and
		Whereas Honduras has many unresolved expropriation claims
			 involving United States citizens against the Government of Honduras: Now,
			 therefore, be it
		
	
		That the House of
			 Representatives—
			(1)requests the
			 Department of State to take such actions as may be necessary to assure that the
			 Government of Honduras acknowledges and settles in good faith and within a
			 reasonable time, all unresolved expropriation claims of United States citizens
			 against the Government of Honduras or its agencies;
			(2)recognizes Honduras as a democratic country
			 and calls on responsible nations to restore normal relations with the
			 Government of Honduras;
			(3)supports Secretary of State Hillary Rodham
			 Clinton’s announcement that the United States will, be restoring aid to
			 Honduras and her immediate actions to do so; and
			(4)urges Department of State Consular
			 officials to review new visa applications, submitted by members of the former
			 Government of Honduras under President Micheletti, without prejudice of an
			 applicant’s previously revoked visa.
			
